One Mamie Davis, a minor, met her death while at work in the line and scope of her duties for the Nunnally Company, and her mother, Amie Crosby, brought suit against the Nunnally Company under the Workmen's Compensation Law (Laws 1919, p. 206) as a dependent of said Mamie Davis.
The litigated issue between the parties related to the question of dependency — a disputed issue of fact upon the trial. The trial court found the issue in favor of the mother, and awarded her the sum of $3 per week for 300 weeks; and the Nunnally Company presents this application for writ of certiorari to review this judgment.
It is insisted by counsel for petitioner there was no evidence upon which to base the judgment of the court, and the bill of exceptions is presented by the petitioner in order that that question may be here reviewed. Ex parte S. S. S.  I. Co.,207 Ala. 219, 92 So. 458. In this last-cited authority, it was said —
"If on any reasonable view of the evidence it will support the conclusion reached in the trial, the finding and judgment will not be disturbed." *Page 83 
The evidence set out in the bill of exceptions has been carefully examined by this court in consultation, and we find it comes within the foregoing rule both upon the question of dependency as well as in support of the amount awarded; a discussion of it here would serve no useful purpose.
Counsel for petitioner discuss other questions, such as the action of the court in overruling the motion for a new trial for newly discovered evidence, but it has been often stated by this court that the common-law certiorari cannot be made to serve the purpose of an appeal. Ex parte S. S. S.  I. Co., supra; Woodward Iron Co. v. Bradford, 206 Ala. 447, 90 So. 803; Ex parte W. T. Smith Lbr. Co., 206 Ala. 485, 90 So. 807; Winkler v. Courson, 160 Ala. 374, 49 So. 341.
The other questions discussed are matters which are properly presented for review by way of an appeal, but do not come within the scope of a review by certiorari. The writ will be denied.
Writ denied.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.